DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action details a first action on the merits for the above referenced application No. Claims 1-14 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2020 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 05/29/2020.  These drawings are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dang et al., (WO 2002092127) in view of Kohji Yamada et al. (Cancer Cell International, 1-9, 2009), Philip Ruiz et al, (Cytometry, 23, 322-329, 1996). Andrea Bacigalupo et al. (Blood, 128(22), 671, 2016) and Nina Koliha et al. (J of Extracellular Vesicles, 2016, 5, 29975). 
Dang discloses methods for cancer therapy, where the cancer expresses a CD26 protein of their surface, using a therapeutic anti-CD26 antibody composition. The anti-CD26 antibody-based therapies include the use of unconjugated and conjugated antibodies, where the antibody is conjugated to drugs, other targeted antibody, radionuclides, chemicals, and other biological agents (page 3 line 1-6). Method also include inhibiting cell growth comprising contacting a cell expressing CD26 with an anti-CD26 antibody. The cell expressing CD26 is a cancer cell (T-cell lymphoma). FIGS 1A, 1B, 2A and 2B discloses phenotypic characterization of Karpas 299 cells and inhibitory effect of soluble anti-CD26 mAb on cell growth. Cells were evaluated for CD26 expression by flow cytometry. Percentage of cells expressing the particular surface marker is indicated. Following overnight incubation with the anti-DC26 mAb 1F7 (1 ug/ml) at 37oC, Karpas 299 cells were evaluated for CD26 expression and compared to CD26 expression before overnight incubation with 1F7. Binding of a soluble anti-CD26 mAB, such as 1F7 or 5F8, has been shown to inhibit growth of cells, exemplified by Karpas 299 cells, a human CD30+ anaplastic large cell T-cell lymphoma cell line as well as Jurkat cells both in in vitro and in vivo studies (page 10 through Page 11). 
Dang fails to disclose anti-CD26 antibody conjugated to a fluorochrome such as FITC, APC and anti-CD26 antibody is monoclonal antibody begelomab.
Yamada discloses biochemical and morphological analysis, localization of CD26, not only on the cell surface and in the lysosome, but also in the nucleus of human cancer
cells. Yamada also assessed whether the anti-tumor activity of the CD26 mAb, 1F7, against T-cell leukemia/lymphoma cells, correlated with the translocation of CD26 into
nucleus of human tumor cells (abstract and page 2). In one embodiment Yamada 
examined whether a change in CD26 localization into the nucleus could be initiated by treatment with the CD26 mAb, 1F7, since 1F7 treatment was shown to induce internalization of CD26 from the plasma membrane into the cytoplasm of CD26+ T-cells. CD26 levels in the nuclear fraction of J/CD26 cells were found to be at a peak
within one hour of treatment with 1F7, but not 5F8 or IgG1 (Fig. 3A). Accordingly, CD26 levels in the membrane fraction were decreased within one hour of 1F7 treatment
(Fig. 3B). The increased amount of CD26 at zero time point seems to depend on some reactions during extra consumed time indispensable for experimental procedure.
On the other hand, the CD26 mAb, 5F8, which recognizes a distinct epitope to 1F7, did not influence the nuclear localization of CD26. 1F7 reportedly inhibits the cellular
proliferation of T-cells in vitro, while no such inhibitory effect has been observed with 5F8 [5,8]. Thus, the translocation of CD26 into the nucleus, following 1F7 treatment,
may result in the inhibition of cell growth in an epitope specific manner (page 2 through 3). Additional disclosure includes that intra-nuclear CD26/DPPIV play an important role in the proliferation or survival of cancer cells and the CD26 therefore represents a potential new therapeutic target in human cancer could be considered.
Ruiz discloses biochemical evaluation of Dipeptidyl Peptidase IV (DPP IV) (CD26) activity in purified thymocyte populations. A dipeptide substrate for DPP IV and conjugated to rhodamine-100 was utilized to examine directly DPP IV activity of several thymocte subsets. The various thymocyte subpopulations were defined by their lineage marker characteristics and physical properties, and were examined by 3-color flow cytometric analysis for simultaneous determination of DPP IV activity and expression of several T-cell associated antigens (page 323). In separate experiments, surface CD26 expression and intensity was examined after the enzymatic assay by adding FITC-conjugated anti-CD26 (Pharmingen), washing and then evaluating by flow cytometry. Samples were fixed and analyzed on a FACSORT flow cytometer. Additional disclosure includes that the cytofluorogenic assay develop allowed to measure cellular DPP IV activity following 1 and 10 min of incubation and, thereafter, to stain with additional monoclonal antibodies (e.g., CD4, CD8) directly conjugated with spectually nonoverlapping fluorochormes. 
Bacigalupo discloses the use of monoclonal antibody begelomab directed against CD26, to treat SR-GvHD, and showed response rates and long-term survival in 50% of patients (abstract). Additional disclosure includes that this anti-CD26 antibody has been recently made available for clinical use and tested the antibody in patients with SR-GvHD and there were no adverse events attributable to Begelomab.
Although, the prior art does not set the percentages of internalization as a measured of ligand potency, they disclose that these are potent ligands for CD26. Instant claims require at least 30% internalization corresponds to a high potency. Such values are obtained by any of the cited prior art documents where the percentage of CD26 internalization is clearly higher than 30% when comparing before and after antibody treatment. In addition, the present application fails to prove that for any anti-CD26 ligand such limits are observed, i.e., that the method can be generally applicable for any CD26 ligand. The only ligand tested was begelomab and even for this it is not seen how the 20% and 30% limits have been determined. It is here stressed that for establishing the thresholds of less than 20%, between 20-30% and higher than 30% and correlate them to the potency of the ligand it should be provided experimental data for more than one ligand. It does not appear from the description that a sufficient relevant number of samples has been tested so that the established thresholds can be considered credible and applicable to at least most of the ligands. As shown by Koliha a novel multiplex bead-based platform can be used to investigate different surface markers in one sample. The capture antibodies used are listed in supplementary table 1 and the same antibody clones conjugated to allophycocyanin (APC) were used as detection antibodies. For the calculation of dye concentrations in the mixture, beads were dyed with single dyes at varying concentrations beforehand. The emission into fluorescence channels was measured and linear equations correlating mean fluorescence intensities (MFIs) of the different emission channels with staining concentrations were established. The data were combined into a matrix equation to allow calculation of MFIs from the concentrations of a dye mixture. By inverting the matrix, the equation was used to calculate concentrations of dye mixtures for the desired MFIs of bead populations (Page 2-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate antibody conjugated to a fluorochrome such as FITC into Dang’s composition. The person of ordinary skill would have been motivated to make those modifications because Ruiz teaches that the cytofluorogenic assay develop allowed to measure cellular DPP IV activity following 1 and 10 min of incubation and, thereafter, to stain with additional monoclonal antibodies (e.g., CD4, CD8) directly conjugated with spectually nonoverlapping fluorochormes (page 327) and reasonably would have expected success because by comparing the measurements of DPP IV with the fluorogenic dipeptide substrate has the advantage of being able to evaluate precisely all thymocyte cell subpopulations directly without physical separation and simultaneously for other antigens. 

Claim(s) 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dang et al., (WO 2002092127) in view of Kohji Yamada et al. (Cancer Cell International, 1-9, 2009), Philip Ruiz et al, (Cytometry, 23, 322-329, 1996), Andrea Bacigalupo et al. (Blood, 128(22), 671, 2016) and Nina Koliha et al. (J of Extracellular Vesicles, 2016, 5, 29975) as applied to claims 1-8, 11 and 12 above, and further in view of Elizabeth Crabb Breen et al. (Clinical and vaccine Immunology, 18(8)1229-1242, 2011).
The teaching of Yamada, Ruiz, Bacigalupo and Koliha as discussed above.
Yamada, Ruiz and Bacigalupo fails to disclose mesoscale discovery assay for inflammatory cytokine of IL-8, IL-6 and TNF-a and fluorochrome APC.
Breen discloses the recent development of multiplex assays, which can measure multiple cytokines in one small sample, holds great promise, especially for studies in which limited volumes of stored serum or plasma are available. Four high-sensitivity
cytokine multiplex assays on a Luminex (Bio-Rad, BioSource, Linco) or
electrochemiluminescence (Meso Scale Discovery) platform were evaluated for their ability to detect circulating concentrations of 13 cytokines, as well as for laboratory and lot variability. Assays were performed utilizing archived serum samples, interleukin-6 (IL-6, IL-8, IL-10 and tumor necrosis factor alpha (TNF-a) (Abstract). In this study, assay sensitivity was evaluated on the basis of two different definitions of the LLOQ, i.e., using the concentration of either the lowest detectable standard (strict data set) or the minimum calculated value (relaxed data set) as the LLOQ. As shown in Table 1, the strict LLOQs were the same or higher than the relaxed LLOQs, but for nearly all cytokines and kits, the LLOQs in the relaxed data set were consistent with (and sometimes even lower than) the manufacturer’s reported assay sensitivities (page 1231). Additional disclosure includes that the critical assay elements needed in such studies are (i) the ability to detect circulating concentrations of cytokines found in serum and plasma, (ii) reproducibility across users so as to produce comparable results in different laboratories, and (iii) reproducibility across kit lots so as to give comparable results over time and/or large batches of samples (page 1236).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate electrochemiluminescence (Meso Scale Discovery) platform assay to detect circulating concentrations of cytokines into Yamada’s composition. The person of ordinary skill in the art would have been motivated to make those modifications because Breen teaches that multiplex assays (MSD) can measure multiple cytokines in one small samples, holds great promise especially for studies in which limited volumes of stored serum or plasma are available (abstract) and reasonably would have expected success because the ability to measure a broad array of cytokines using small sample volumes has allowed new insight into disease pathogenesis, for example, defining the ontogeny of cytokine induction in acute viral infections. 

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618